DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the lens withstanding temperatures in excess of 100 degrees C.  As written, the claims would encompass embodiments in which the lens material withstood an impossible and infinitely high temperature.  Therefore the metes and bounds of the claim cannot be determined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt (US 9091584).

Claim 1 and 15: Vogt discloses An antenna arrangement and method for a sensor for plant automation, including for fill level or limit level monitoring (col 1 lines 20-60, col 2 lines 23-26, fig 1), comprising:
a primary radiator configured to emit a radar signal (fig 1 element 16, 17):
a first lens configured to focus the radar signal (fig 1 elements 6, 9): and
at least one second lens configured to optimize the focused radar signal (fig 1 elements 7, 9),
wherein the second lens is disposed at a distance from the first lens and the primary radiator, such that thermal, electrical, or medial decoupling of the primary radiator and the first lens from the second lens is provided (fig 1 elements 6, 7, 9)

Claim 2: Vogt discloses a radio frequency attenuator disposed between the first lens and the second lens, wherein the high frequency attenuator is configured to suppress side lobes of the radar signal (fig 2 elements 21, 6, 7, 8, 9)

Claim 3: Vogt discloses wherein the high-frequency attenuator is disposed in an edge region between the first lens and the second lens, such that the high-frequency attenuator decouples the first lens and the primary radiator from the second lens thermally, electrically, or medially (fig 2 elements 21, 6, 7, 8, 9)

Claim 4: Vogt discloses a housing, wherein the primary radiator is disposed in the housing, and wherein the housing is configured to receive or form the first lens (fig 2 element 19)

Claim 5: Vogt discloses wherein the housing has art opening in which the first lens is disposed, and wherein the housing is configured to receive further components (fig 2 element 19)

Claim 6: Vogt discloses the primary radiator and the first lens are integrally formed (fig 2 elements 16, 20, 24, 6, 7, 9, 19)

Claim 7: Vogt discloses the primary radiator and the first lens are connected to each other by means of a plastic composite (fig 2 elements 16, 21, 20, 24, 6, 7, 8, 9, 19 various items being disclosed as comprising plastics)

Claim 8: Vogt discloses the plastic composite has a lower dielectric constant than that of the first lens (fig 2 elements 16, 21, 20, 24, 6, 7, 8, 9, 19 various items being disclosed as comprising plastics)

Claim 9: Vogt discloses the second lens has a longer focal length than that of the first fens (fig 2 elements 6, 7, 9, 13)

Claim 12: Vogt discloses the first lens and the second lens are rotationally symmetrical (fig 2 elements 6, 7, 9, 13)

Claim 13: Vogt discloses the second antenna is configured to withstand temperatures in excess of 100 degrees C (col 1 line 46-47)

Claim 14: Vogt discloses A radar measuring arraignment for plant automation, including for fill level or limit level monitoring (col 1 lines 20-60, col 2 lines 23-26, fig 1), comprising:
a container configured to contain a medium (fig 1 element 4): and
an antenna arrangement according to claim 1 (see claim 1),
wherein the antenna arrangement is configured to determine a filling level or limit level of the medium in the container (col 1 lines 20-60, col 2 lines 23-26, fig 1),

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt (US 9091584) as applied to claim 1 above, and further in view of Wokurka (US 5206658).
Claim 10: Vogt does not specifically disclose a third lens, wherein the third lens is disposed between the fire lens and second fens, and the third lens is configured to increase the distance between the first lens and the second fens by defocusing
Wokurka discloses an RF antenna design for reducing side lobes (abstract, figures) comprising first, second, and third lenses wherein the third lens is disposed between the fire lens and second fens, and the third lens is configured to increase the distance between the first lens and the second fens by defocusing (fig 5 elements 35, 43, 51, 53, col 2 line 52 – col 3 line 47).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Workuka, in order to reduce side lobes (Workuka col 3 line 36-37)

Claim 11: Workuka discloses the third lens is thermally, electrically, and/or medially decoupled from the second lens (fig 5 elements 35, 43, 51, 53, col 2 line 52 – col 3 line 47).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Workuka, in order to reduce side lobes (Workuka col 3 line 36-37)

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648